
	
		I
		112th CONGRESS
		2d Session
		H. R. 4076
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to add a rule of
		  construction relating to certain payments to an employee of a mortgage
		  originator.
	
	
		1.Rule of
			 constructionSection
			 129B(c)(4) of the Truth in Lending Act is amended—
			(1)in subparagraph
			 (C), by striking or at the end;
			(2)in subparagraph
			 (D), by striking the period and inserting ; or; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(E)prohibiting a creditor or mortgage
				originator from reducing compensation to an employee mortgage originator if,
				after an initial annual percentage rate (APR) offer has been
				disclosed to a consumer by the employee mortgage originator, such employee
				mortgage originator makes a subsequent offer to the consumer that—
						(i)consists only of a
				reduction in the APR from the initial disclosed APR; and
						(ii)is made in
				response to a lower APR offer disclosed to the consumer by another creditor or
				mortgage
				originator.
						.
			
